 Case 1:19-cv-00381-CFC Document 35 Filed 07/13/20 Page 1 of 5 PageID #: 662




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

ENDOBOTICS, LLC,

                       Plaintiff,

       v.                                              C.A. No. 1:19-cv-00381-CFC

MEDROBOTICS CORPORATION,

                       Defendant.


                  MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

       Devlin Law Firm, LLC, Parker Intellectual Property Law, LLC, and their attorneys

Timothy Devlin and Suzanne M. Parker (collectively “Movants”) hereby move, pursuant to Rule

83.7 of the Local Rules of Civil Practice and Procedure of the United States District Court for the

District of Delaware (“Local Rules”) for an Order in the form attached hereto granting leave to

withdraw as counsel for Defendant Medrobotics Corporation (“Medrobotics”). Medrobotics has

not communicated any objection to this Motion.

       In support of their Motion to Withdraw, Movants respectfully state as follows:

            1. Procedural Background

       In this patent infringement case, the original complaint alleged infringement of U.S. Patent

Nos. 7,147,650 (the “’650 Patent”) and 8,409,245 (the “’245 Patent”). (D.I. 1.) A Second

Amended Complaint in this action was later filed on December 17, 2019 alleging infringement of

the ’650 Patent and U.S. Patent No. 7,708,758 (the “’758 Patent”), while removing the ’245 Patent

with prejudice. (D.I. 30.)

       Due to the addition of the ’758 Patent, the parties jointly stipulated to an extension of the

deadlines in the Scheduling Order related to claim construction and agreed to submit a proposed


                                                  1
 Case 1:19-cv-00381-CFC Document 35 Filed 07/13/20 Page 2 of 5 PageID #: 663




claim construction and briefing schedule once the Court entered a date for a claim construction

hearing. (D.I. 29.) A claim construction hearing has been scheduled for November 12, 2020. (D.I.

29.) Medrobotics answered the Second Amended Complaint on January 17, 2020. (D.I. 33.) No

briefing schedule for claim construction has been submitted or discussed between the parties. Other

than the limited discovery provided for in the Scheduling Order, all fact discovery has been stayed

until after the claim construction hearing. (D.I. 16.)

            2. Legal Standards

        As the withdrawal of Movants will leave Medrobotics without counsel by a member of the

Delaware Bar for a period of time, pursuant to Local Rule 83.7, the decision as to whether to allow

Movants to withdraw is within the discretion of the Court. See Sharp v. Verizon Del. Inc., No. 11-

1209-RGA-CJB, 2012 U.S. Dist. LEXIS 179874, at *4 (D. Del. Dec. 12, 2012). In the Third

Circuit, there is no multi-factor test that a district court must apply to decide a motion for attorney

withdrawal. Ohntrup v. Makina Ve Kimya Endustrisi Kurumu, 760 F.3d 290, 295 (3d. Cir. 2014)

(“Rules regarding attorney withdrawal are necessarily general because of the context-laden nature

of such determinations. The interests to be considered will vary widely from case to case.”).

        Pursuant to Local Rule 83.7, Movants bring this Motion following the provision of the same

to representatives of Medrobotics more than 14 days ago.

            3. Withdrawal Is Appropriate

        Pursuant to Rule 1.16(b)(5) of the Delaware Lawyer’s Rules of Professional Conduct, a

lawyer may withdraw from representing a client if “the client fails to substantially fulfill an

obligation to the lawyer regarding the lawyer’s services and has been given reasonable warning that

the lawyer will withdraw unless the obligation is fulfilled.” A lawyer may also withdraw for good

cause. See Del. Rules of Prof. Conduct 1.16(b)(7). In this case Movants cannot continue



                                                    2
    Case 1:19-cv-00381-CFC Document 35 Filed 07/13/20 Page 3 of 5 PageID #: 664




representation of Medrobotics due to a lack of payment of fees even after Medrobotics has been

given multiple reasonable warnings.1

        Movants and Plaintiff have met and conferred on this issue. Plaintiff believes that any Order

that issues should specify a time period within which Medrobotics must obtain new counsel, and

also require Movants to remain as counsel to Medrobotics until such time as new counsel is retained

and enters an appearance. Movants disagree. Movants understand that Local Rule 83.7 does not

include any such requirements, nor do Movants believe they are able to bind Medrobotics in the

manner demanded by Plaintiff. If Plaintiff would like to impose a deadline for Medrobotics to

obtain new counsel, it should separately move the Court for such an order.

           4. Notice Requirements Are Complete

        Pursuant to Local Rule 83.7, Movants served a draft of this motion on Medrobotics by

certified mail addressed to Medrobotics’ last known address on June 24, 2020. A copy of the

receipt is attached as Exhibit A to the Declaration of Timothy Devlin submitted in support of this

Motion to Withdraw. Movants also provided an electronic copy by email. Medrobotics has not

communicated any objection to Movants’ withdrawal.

        As noted above, Movants conferred with counsel for Plaintiff pursuant to Delaware Local

Rule 7.1.1 concerning this Motion to Withdraw and were unable to reach agreement. Accordingly,

Movants respectfully request to be withdrawn as counsel for Defendant Medrobotics in this action.




1
  In order to maintain attorney-client privilege, Movants have not provided additional details in
this filing regarding their communications with Medrobotics. Should the Court request
additional information, Movants stand ready to provide it in camera at the Court’s convenience.
                                                  3
Case 1:19-cv-00381-CFC Document 35 Filed 07/13/20 Page 4 of 5 PageID #: 665




Dated: July 13, 2020              DEVLIN LAW FIRM LLC

                                  /s/ Timothy Devlin
                                  Timothy Devlin (No. 4241)
                                  1526 Gilpin Avenue
                                  Wilmington, DE 19806
                                  Phone: (302) 449-9010
                                  tdevlin@devlinlawfirm.com

                                  Suzanne M. Parker
                                  PARKER INTELLECTUAL PROPERTY LAW LLC
                                  2758 Bon Haven Lane
                                  Annapolis, MD 21401
                                  Phone: (443) 254-1857
                                  Email: sparker@parkeriproplaw.com

                                  Attorneys for Defendant Medrobotics Corporation




                                     4
 Case 1:19-cv-00381-CFC Document 35 Filed 07/13/20 Page 5 of 5 PageID #: 666




                                   CERTIFICATE OF SERVICE

        I hereby certify that on July 13, 2020, I caused the foregoing to be electronically filed with

the Clerk of the Court using CM/ECF, which will send notification of such filing to all registered

participants.

                                                /s/ Timothy Devlin
                                                Timothy Devlin




                                                   5
